DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
2.	The terminal disclaimer filed on 30 December 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,358,103 B1; U.S. Patent No. 9,504,558 B2; U.S. Patent No. 9,517,127 B2; U.S. Patent No. 9,763,771 B1; U.S. Patent No. 9,993,336 B2; U.S. Patent No. 10,271,945 B2, and U.S. Patent No. 10,813,745 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Bryan Johnson on 30 December 2021.
The application has been amended as follows:


(Currently Amended) A prosthetic capsular device for insertion into a natural capsular bag of an eye after removal of a cataract to contain at least one of an intraocular lens (IOL), the device comprising:
a housing structure sized and configured to contain the intraocular lens (IOL), the housing structure having a compatible shape to the shape of a natural capsular bag of an eye and comprising:
[[an]] a solid and continuous anterior circular end defining a continuous capsular-bag-contacting wall, the anterior circular end comprising an anterior central opening capable of allowing at least one of insertion, removal, and/or replacement of the IOL and a arcuate lip around the anterior central opening, wherein the anterior central opening is in fluid communication with the natural capsular bag of an eye upon insertion into the natural capsular bag;
a solid and continuous posterior circular end opposite the anterior circular end and defining a continuous capsular-bag-contacting wall, the posterior circular end comprising a posterior central opening;
a solid and discoidal continuous equatorial portion interposed amid the anterior circular end and the posterior circular end, and defining a natural capsular bag-contacting surface, wherein the anterior circular [[wall]] end and the posterior circular [[wall]] end extend to the continuous equatorial portion, wherein the anterior circular end, posterior circular end, and continuous equatorial portion are integrally formed as a single-piece structure;

wherein the anterior circular end, posterior circular end, and continuous equatorial portion substantially enclose the housing structure except at said anterior central opening and posterior central opening;
a cavity defined by the anterior circular end, the posterior circular end, and the continuous equatorial portion, the cavity capable of containing the IOL, wherein the cavity includes an internal lip sized and configured to secure the IOL; and
the housing structure configured to hold a distinct refractive surface sized and configured to be attached to the posterior central opening of the housing structure in the natural capsular bag of the eye, wherein the distinct refractive surface substantially encloses the posterior central opening upon securement therein;
wherein the anterior central opening comprises a diameter ranging from about 5 mm to about 7 mm;
wherein dimensions of the prosthetic capsular device closely matches dimensions of the natural capsular bag of the eye in which the cataract has been removed;
wherein the solid and discoidal continuous equatorial portion comprises a generally cylindrical portion and a tapered portion, wherein the tapered portion comprises a straight tapered portion extending from the cylindrical portion to the anterior central opening;
wherein the prosthetic capsular device is configured to be folded and inserted into the natural capsular bag of the eye via an injection system; 
wherein the housing structure is self-expandable when inserted into the natural capsular bag of the eye. 
 (Previously Presented) The prosthetic capsular device of Claim 2, wherein the housing structure comprises a transparent material.
(Previously Presented) The prosthetic capsular device of Claim 2, wherein the prosthetic capsular device is deformable. 
(Previously Presented) The prosthetic capsular device of Claim 2, wherein the housing structure comprises at least one of silicone, silicone derivatives, acrylic, acrylic derivatives, collamer, biocompatible methacrylates, biocompatible polymers, olefins, or polyimide.
(Previously Presented)  The prosthetic capsular device of Claim 2, wherein a distance between the anterior circular end and the posterior circular end is between about 1.5 mm and about 5.5 mm.
(Previously Presented)  The prosthetic capsular device of Claim 2, wherein the prosthetic capsular device approximates the size, shape, and volume of a natural human lens.
(Previously Presented)  The prosthetic capsular device of Claim 2, wherein the prosthetic capsular device comprises a substantially discoid shape.

(Previously Presented)  The prosthetic capsular device of Claim 2, wherein posterior central opening comprises an arcuate opening.
(Previously Presented) The prosthetic capsular device of Claim 2, wherein the housing structure is configured to couple with one or more refractive surfaces.
(Previously Presented)  The prosthetic capsular device of Claim 2, wherein the prosthetic capsular device comprises a biologically compatible material.
(Previously Presented) The prosthetic capsular device of Claim 2, wherein the prosthetic capsular device is configured to be folded and inserted in the eye via an injection system.
(Previously Presented) The prosthetic capsular device of Claim 2, wherein the prosthetic capsular device possesses sufficient elasticity to resume a pre-folded shape after insertion into the eye.
(Cancelled)
(Cancelled)
(Cancelled)
(Currently Amended) The prosthetic capsular device of Claim 2, wherein the prosthetic capsular device is configured to mechanically retain the housing structure centered on a visual axis of the eye.
(Previously Presented) The prosthetic capsular device of Claim 2, further comprising a technology device.

(Previously Presented) The prosthetic capsular device of Claim 20, wherein the IOL comprises one or more flanges engaging with an interior surface of the housing structure.
22.	(Previously Presented) The prosthetic capsular device of Claim 2, wherein at least one surface of the prosthetic capsular device comprises a roughened surface.

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: the Prior Art does not disclose or suggest a prosthetic capsular device comprising the combination of structural and functional limitations as set forth in above-amended independent claim 2, particularly comprising:
a housing structure sized and configured to contain the intraocular lens (IOL), the housing structure having a compatible shape to the shape of a natural capsular bag of an eye and comprising:
a solid and continuous anterior circular end defining a continuous capsular-bag-contacting wall, the anterior circular end comprising an anterior central opening capable of allowing at least one of insertion, removal, and/or replacement of the IOL and a arcuate lip around the anterior central opening, wherein the anterior central opening is in fluid communication with the natural capsular bag of an eye upon insertion into the natural capsular bag;

a solid and discoidal continuous equatorial portion interposed amid the anterior circular end and the posterior circular end, and defining a natural capsular bag-contacting surface, wherein the anterior circular end and the posterior circular end extend to the continuous equatorial portion, wherein the anterior circular end, posterior circular end, and continuous equatorial portion are integrally formed as a single-piece structure;
one or more ridges extending from an exterior portion of the continuous equatorial portion of the housing structure;
wherein the anterior circular end, posterior circular end, and continuous equatorial portion substantially enclose the housing structure except at said anterior central opening and posterior central opening;
a cavity defined by the anterior circular end, the posterior circular end, and the continuous equatorial portion, the cavity capable of containing the IOL, wherein the cavity includes an internal lip sized and configured to secure the IOL; and
the housing structure configured to hold a distinct refractive surface sized and configured to be attached to the posterior central opening of the housing structure in the natural capsular bag of the eye, wherein the distinct refractive 
wherein the anterior central opening comprises a diameter ranging from about 5 mm to about 7 mm;
wherein dimensions of the prosthetic capsular device closely matches dimensions of the natural capsular bag of the eye in which the cataract has been removed;
wherein the solid and discoidal continuous equatorial portion comprises a generally cylindrical portion and a tapered portion, wherein the tapered portion comprises a straight tapered portion extending from the cylindrical portion to the anterior central opening;
wherein the prosthetic capsular device is configured to be folded and inserted into the natural capsular bag of the eye via an injection system; 
wherein the housing structure is self-expandable when inserted into the natural capsular bag of the eye.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVIER G BLANCO/             Primary Examiner, Art Unit 3774